DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/22 has been entered.
 
Election/Restrictions and Claim Status
Applicants’ amendments and arguments filed 2/17/22 are acknowledged. Any rejection or objection not addressed below is withdrawn based on the amendments. 
Previously, Group 1 and the species of SEQ ID NO: 49 were elected..	
	The elected species is such that HP is KGRGD so claim 10 is drawn to a non-elected species.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/22/21.
Claims 6 and 15-32 have been canceled.
Claims 1-5, 7-9 and 11-14 are being examined

Priority
This application is a 371 of PCT/US2018/044382 07/30/2018 which claims benefit of 62/538,116 07/28/2017.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/538,116, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
With respect to claiming the benefit of a provisional application, MPEP 211.05 states:
“the court held that for a nonprovisional application to be afforded the benefit date of the provisional application, "the specification of the provisional must ‘contain a written description of the invention and the manner and process of making and using it, in such full, clear, concise, and exact terms,’ 35 U.S.C. 112¶1, to enable an ordinarily skilled artisan to practice the invention claimed in the nonprovisional application”; and
“If a claim in the nonprovisional application is not adequately supported by the written description and drawing(s) (if any) of the provisional application (as in New Railhead), that claim in the nonprovisional application is not entitled to the benefit of the filing date of the provisional application”.
In the instant case, instant claim 1 recites formula I.
Application No. 62/538,116 recites HB-CL-HP-NH2 which requires an –NH2 group at the C-terminal end. Instant formula I does not require an –NH2 group at the C-terminal end. Instant claim 1 is broader than the formulas recited in Application No. 62/538,116. Thus, for at least this reason instant claim 1 is not fully supported by Application No. 62/538,116.

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 line 4 recites ‘SEQ IDNO:’. The claim should recite ‘SEQ ID NO:’.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The rejection below is a new rejection.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites that the peptides comprises from 5 to 30 total amino acid residues and also recites that HB comprises 3-5 amino acid residues and CL comprises at least 2 residues and HP is a hydrophilic amino acid sequence. Thus the HB and CL sequences themselves appear to comprise at least 5 residues. It is unclear what 5 total amino acid sequence falls within the scope of the claim. The claim appears to provide contradictory information since it refers to the possibility of the peptide being 5 amino acids in length but then puts requirements on the peptide that require more than 5 amino acids. Further, it is unclear if the HP portion can be a single amino acid or if it is required to be more than one amino acid. The dependent claims do not clarify the claim scope and claim 14 recites ‘at least five amino acid residues’. As such, the length of the claimed peptide is unclear.
	Instant claim 1 recites that HP is a hydrophilic amino acid sequence. Claim 9 recites that the hydrophilic sequence comprises VGVA. Claim 10 recites SISSLTD as a hydrophilic sequence. Claim 4 refers to glycine as a residue of the hydrophilic sequence. Applicants’ own specification (section 0086) does not mention G, V or A as hydrophilic and the definition of section 0086 of the instant specification seems to imply that all residues of the hydrophilic sequence are to be hydrophilic (however applicants own elected species comprises KGRGD where at least G is not hydrophilic). Bachem peptide calculator (entry for SISSLTD retrieved from https://www.bachem.com/knowledge-center/peptide-calculator/ on 6/9/22, 1 page) teach that the average hydrophilicity of the sequence SISSLTD is negative (i.e. hydrophobic) and shows that the amino acids I, L and T are hydrophobic (negative hydrophilicity). As such, it is unclear what falls within the scope of hydrophilic amino acid sequence as used in the instant claims.
	Although unclear, the claims have been interpreted as including no new matter.

Claim Rejections - 35 USC § 103
The rejections below are new rejections.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stupp et al. (US 2018/0111963; ‘Stupp’) in view of Tincu et al. (‘Antimicrobial peptides from marine invertebrates’ Antimicrobial agents and chemotherapy v48(10) Oct 2004 pages 3645-3654; ‘Tincu’).
	Stupp teach peptide amphiphiles (abstract and claim 1). Stupp teach that peptides are functionalized with pentafluorinated phenylalanine residues (Z) to promote interactions and that positioning the Z unit close to the N-terminus allows for strong interactions (section 0069). Stupp teach that the peptide amphiphile can comprise one or more pentafluorophenylalanine residues (section 0096). Stupp teach specific sequences comprising VVVAAAEEE where each of the first 3 amino acids are modified to Z (figure 1a and example 1). Stupp teach the inclusion of negatively charged peptide sequences improves solubility (section 0072) and teach that the residues can be E or D (section 0007). Stupp suggest that the peptides can be functionalized for further modification and specifically teach NH groups (section 0088) and teach a c-terminal modification that is NH2 (section 0077). Stupp teach peptides with TF-targeting sequences (section 0058). Stupp teach use as an antimicrobial agent (abstract) and specifically teach the inclusion of a bioactive agent (section 0063) which is displayed on the surface (sections 0079 and 0092).
	Stupp does not teach a specific example with at least 3 consecutively connected pentafluorinated residues nor does Stupp teach a CL domain with 2 Cys.
	Tincu teach antimicrobial peptides (title) and recites specific sequences including KWCFRVCYRGICYRRCR (figure 1) where the tachyplesin peptide inhibits growth of gram-negative positive bacteria (first complete paragraph on page 3646).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Stupp because Stupp teach that peptides are functionalized with pentafluorinated phenylalanine residues (Z) to promote interactions and that positioning the Z unit close to the N-terminus allows for strong interactions (section 0069) and Stupp teach that the peptide amphiphile can comprise one or more pentafluorophenylalanine residues (section 0096). Since Stupp teach specific sequences comprising VVVAAAEEE where each of the first 3 amino acids are modified to Z (figure 1a and example 1) one would have been motivated to make peptides comprising ZZZAAAEEE based on the advantages of the Z residue taught by Stupp. Since Stupp teach the inclusion of negatively charged peptide sequences improves solubility (section 0072) and teach that the residues can be E or D (section 0007) one would have been motivated to make peptides with the EEE or DDD sequence. Since Stupp suggest that the peptides can be functionalized for further modification and specifically teach NH groups (section 0088) and teach a c-terminal modification that is NH2 (section 0077) one would have been motivated to C-terminally amidate the peptides. Since Stupp teach use as an antimicrobial agent (abstract) and specifically teach the inclusion of a bioactive agent (section 0063) which is displayed on the surface (sections 0079 and 0092) one would have been motivated to fuse the known antimicrobial sequence of Tincu to result in ZZZAAAEEE-KWCFRVCYRGICYRRCR. Since Stupp teach peptides with TF-targeting sequences (section 0058) one would have been motivated to add such sequence to the peptide. One would have had a reasonable expectation of success since Stupp teach specific sequences comprising VVVAAAEEE where each of the first 3 amino acids are modified to Z (figure 1a and example 1) so the methods of making and modifying peptides was known.
	In relation to the peptide of claims 1, 3 and 14, as discussed above the prior art suggest ZZZAAAEEE-KWCFRVCYRGICYRRCR where ZZZ corresponds to the HB comprising 3 pentafluorinated residues, AAAEEE-KWCFRVCYRGICY corresponds to the CL comprising at least 2 Cys and RRCR corresponds to HP.
	In relation to claim 2, Stupp suggest that the peptides can be functionalized for further modification and specifically teach NH groups (section 0088) and teach a c-terminal modification that is NH2 (section 0077).  Further, Tincu teach tachyplesin as being C-terminally amidated (figure 1).
	In relation to claim 4, Tincu teach a sequence (tachyplesin) that comprises arg. Claim 4 uses the open-ended comprising language and thus has been interpreted as open to other components.
	In relation to claim 8, Stupp teach peptides with TF-targeting sequences (section 0058).
	In relation to claim 13, as discussed above the prior art suggest ZZZAAAEEE-KWCFRVCYRGICYRRCR where ZZZAAA corresponds to the HB comprising 3 pentafluorinated residues, EEE-KWCFRVC YRGICY corresponds to the CL comprising at least 2 Cys and YRGICYRRCR corresponds to HP.

Claims 1-4, 8-9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stupp et al. (US 2018/0111963; ‘Stupp’) in view of Tincu et al. (‘Antimicrobial peptides from marine invertebrates’ Antimicrobial agents and chemotherapy v48(10) Oct 2004 pages 3645-3654; ‘Tincu’) in view of Nebolsin et al. (US 2012/0264724; ‘Nebolsin’).
	Stupp teach peptide amphiphiles (abstract and claim 1). Stupp teach that peptides are functionalized with pentafluorinated phenylalanine residues (Z) to promote interactions and that positioning the Z unit close to the N-terminus allows for strong interactions (section 0069). Stupp teach that the peptide amphiphile can comprise one or more pentafluorophenylalanine residues (section 0096). Stupp teach specific sequences comprising VVVAAAEEE where each of the first 3 amino acids are modified to Z (figure 1a and example 1). Stupp teach the inclusion of negatively charged peptide sequences improves solubility (section 0072) and teach that the residues can be E or D (section 0007). Stupp suggest that the peptides can be functionalized for further modification and specifically teach NH groups (section 0088) and teach a c-terminal modification that is NH2 (section 0077). Stupp teach peptides with TF-targeting sequences (section 0058). Stupp teach use as an antimicrobial agent (abstract) and specifically teach the inclusion of a bioactive agent (section 0063) which is displayed on the surface (sections 0079 and 0092). Stupp recognizes antibiotic resistance of bacteria (section 0004).
	Stupp does not teach a specific example with at least 3 consecutively connected pentafluorinated residues nor does Stupp teach a CL domain with 2 Cys.
	Tincu teach antimicrobial peptides (title) and recites specific sequences including KWCFRVCYRGICYRRCR (figure 1) where the tachyplesin peptide inhibits growth of gram-negative positive bacteria (first complete paragraph on page 3646).
	Nebolsin teach antimicrobial agents (abstract) where the antimicrobial agents have an Arg-Gly-Asp sequence attached (example 9, claims 1, 10-11 and section 0012).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Stupp because Stupp teach that peptides are functionalized with pentafluorinated phenylalanine residues (Z) to promote interactions and that positioning the Z unit close to the N-terminus allows for strong interactions (section 0069) and Stupp teach that the peptide amphiphile can comprise one or more pentafluorophenylalanine residues (section 0096). Since Stupp teach specific sequences comprising VVVAAAEEE where each of the first 3 amino acids are modified to Z (figure 1a and example 1) one would have been motivated to make peptides comprising ZZZAAAEEE based on the advantages of the Z residue taught by Stupp. Since Stupp teach the inclusion of negatively charged peptide sequences improves solubility (section 0072) and teach that the residues can be E or D (section 0007) one would have been motivated to make peptides with the EEE or DDD sequence. Since Stupp suggest that the peptides can be functionalized for further modification and specifically teach NH groups (section 0088) and teach a c-terminal modification that is NH2 (section 0077) one would have been motivated to C-terminally amidate the peptides. Since Stupp teach use as an antimicrobial agent (abstract) and specifically teach the inclusion of a bioactive agent (section 0063) which is displayed on the surface (sections 0079 and 0092) one would have been motivated to fuse the known antimicrobial sequence of Tincu to result in ZZZAAAEEE-KWCFRVCYRGICYRRCR. Since Stupp teach antibiotic resistance of bacteria (section 0004) one would have been further motivated to additionally fuse the known RGD sequence of Nebolsin. Since Stupp teach applications for antimicrobial peptides (section 0071 and claim 26) and Nebolsin teach antimicrobial agents (abstract) where the antimicrobial agents have an Arg-Gly-Asp sequence attached (example 9, claims 1, 10-11 and section 0012) one would have been motivated to attach such sequence to the peptide resulting in ZZZAAAEEE-KWCFRVCYRGICYRRCR-RGD. One would have had a reasonable expectation of success since Stupp teach specific sequences comprising VVVAAAEEE where each of the first 3 amino acids are modified to Z (figure 1a and example 1) so the methods of making and modifying peptides was known.
In relation to the peptide of claims 1, 3 and 14, as discussed above the prior art suggest ZZZAAAEEE-KWCFRVCYRGICYRRCR where ZZZ corresponds to the HB comprising 3 pentafluorinated residues, AAAEEE-KWCFRVCYRGICY corresponds to the CL comprising at least 2 Cys and RRCR (or RGD) corresponds to HP.
	In relation to claim 2, Stupp suggest that the peptides can be functionalized for further modification and specifically teach NH groups (section 0088) and teach a c-terminal modification that is NH2 (section 0077).  Further, Tincu teach tachyplesin as being C-terminally amidated (figure 1).
	In relation to claim 4, Tincu teach a sequence (tachyplesin) that comprises arg. Claim 4 uses the open-ended comprising language and thus has been interpreted as open to other components
In relation to claims 8-9, as discussed above the prior art suggest ZZZAAAEEE-KWCFRVCYRGICYRRCR-RGD where ZZZ corresponds to the HB comprising 3 pentafluorinated residues, AAAEEE-KWCFRVCYRGICY corresponds to the CL comprising at least 2 Cys and RRCR-RGD corresponds to HP.
	In relation to claim 13, as discussed above the prior art suggest ZZZAAAEEE-KWCFRVCYRGICYRRCR where ZZZAAA corresponds to the HB comprising 3 pentafluorinated residues, EEE-KWCFRVC YRGICY corresponds to the CL comprising at least 2 Cys and YRGICYRRCR (or RGD) corresponds to HP.

Claims 1-4, 8-9, 11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stupp et al. (US 2018/0111963; ‘Stupp’) in view of Tincu et al. (‘Antimicrobial peptides from marine invertebrates’ Antimicrobial agents and chemotherapy v48(10) Oct 2004 pages 3645-3654; ‘Tincu’) in view of Henderson et al. (‘Fibronectin: a multidomain host adhesion targeted by bacterial fibronectin-binding proteins’ FEMS Microbiol Rev v35 2011 pages 147-200; ‘Henderson’).
Stupp teach peptide amphiphiles (abstract and claim 1). Stupp teach that peptides are functionalized with pentafluorinated phenylalanine residues (Z) to promote interactions and that positioning the Z unit close to the N-terminus allows for strong interactions (section 0069). Stupp teach that the peptide amphiphile can comprise one or more pentafluorophenylalanine residues (section 0096). Stupp teach specific sequences comprising VVVAAAEEE where each of the first 3 amino acids are modified to Z (figure 1a and example 1). Stupp teach the inclusion of negatively charged peptide sequences improves solubility (section 0072) and teach that the residues can be E or D (section 0007). Stupp suggest that the peptides can be functionalized for further modification and specifically teach NH groups (section 0088) and teach a c-terminal modification that is NH2 (section 0077). Stupp teach peptides with TF-targeting sequences (section 0058). Stupp teach use as an antimicrobial agent (abstract) and specifically teach the inclusion of a bioactive agent (section 0063) which is displayed on the surface (sections 0079 and 0092). Stupp recognizes antibiotic resistance of bacteria (section 0004).
Tincu teach antimicrobial peptides (title) and recites specific sequences including KWCFRVCYRGICYRRCR (figure 1) where the tachyplesin peptide inhibits growth of gram-negative positive bacteria (first complete paragraph on page 3646). 
Henderson teach that fibronectin is targeted by bacteria (title and abstract). Henderson teach that RGD peptides can block fibronectin-mediated bacterial internalization (page 175 first complete paragraph). Henderson recognize the RGDS sequence (page 182 first complete paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Stupp because Stupp teach that peptides are functionalized with pentafluorinated phenylalanine residues (Z) to promote interactions and that positioning the Z unit close to the N-terminus allows for strong interactions (section 0069) and Stupp teach that the peptide amphiphile can comprise one or more pentafluorophenylalanine residues (section 0096). Since Stupp teach specific sequences comprising VVVAAAEEE where each of the first 3 amino acids are modified to Z (figure 1a and example 1) one would have been motivated to make peptides comprising ZZZAAAEEE based on the advantages of the Z residue taught by Stupp. Since Stupp teach the inclusion of negatively charged peptide sequences improves solubility (section 0072) and teach that the residues can be E or D (section 0007) one would have been motivated to make peptides with the EEE or DDD sequence. Since Stupp suggest that the peptides can be functionalized for further modification and specifically teach NH groups (section 0088) and teach a c-terminal modification that is NH2 (section 0077) one would have been motivated to C-terminally amidate the peptides. Since Stupp teach use as an antimicrobial agent (abstract) and specifically teach the inclusion of a bioactive agent (section 0063) which is displayed on the surface (sections 0079 and 0092) one would have been motivated to fuse the known antimicrobial sequence of Tincu to result in ZZZAAAEEE-KWCFRVCYRGICYRRCR. Since Stupp teach antibiotic resistance of bacteria (section 0004) one would have been further motivated to additionally fuse the known RGDS sequence of Henderson. Stupp teach applications for antimicrobial peptides (section 0071 and claim 26) and  Henderson teach that RGD peptides can block fibronectin-mediated bacterial internalization (page 175 first complete paragraph). Henderson recognize the RGDS sequence (page 182 first complete paragraph). Thus, one would have been motivated to attach such sequence to the peptide resulting in ZZZAAAEEE-KWCFRVCYRGICYRRCR-RGDS. One would have had a reasonable expectation of success since Stupp teach specific sequences comprising VVVAAAEEE where each of the first 3 amino acids are modified to Z (figure 1a and example 1) so the methods of making and modifying peptides was known.
In relation to the peptide of claims 1, 3 and 14, as discussed above the prior art suggest ZZZAAAEEE-KWCFRVCYRGICYRRCR where ZZZ corresponds to the HB comprising 3 pentafluorinated residues, AAAEEE-KWCFRVCYRGICY corresponds to the CL comprising at least 2 Cys and RRCR corresponds to HP.
	In relation to claim 2, Stupp suggest that the peptides can be functionalized for further modification and specifically teach NH groups (section 0088) and teach a c-terminal modification that is NH2 (section 0077).  Further, Tincu teach tachyplesin as being C-terminally amidated (figure 1).
	In relation to claim 4, Tincu teach a sequence (tachyplesin) that comprises arg. Claim 4 uses the open-ended comprising language and thus has been interpreted as open to other components
In relation to claims 8-9, as discussed above the prior art suggest ZZZAAAEEE-KWCFRVCYRGICYRRCR-RGD where ZZZ corresponds to the HB comprising 3 pentafluorinated residues, AAAEEE-KWCFRVCYRGICY corresponds to the CL comprising at least 2 Cys and RRCR-RGD corresponds to HP.
In relation to claim 11, as discussed above the prior art suggest ZZZAAAEEE-KWCFRVCYRGICYRRCR-RGDS where ZZZ corresponds to the HB comprising 3 pentafluorinated residues, AAAEEE-KWCFRVCYRGICY corresponds to the CL comprising at least 2 Cys and RRCR-RGDS corresponds to HP which comprises instant SEQ ID NO: 36..
	In relation to claim 13, as discussed above the prior art suggest ZZZAAAEEE-KWCFRVCYRGICYRRCR where ZZZAAA corresponds to the HB comprising 3 pentafluorinated residues, EEE-KWCFRVC YRGICY corresponds to the CL comprising at least 2 Cys and YRGICYRRCR corresponds to HP.

Claims 1-5, 8-9, 11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stupp et al. (US 2018/0111963; ‘Stupp’) in view of Tincu et al. (‘Antimicrobial peptides from marine invertebrates’ Antimicrobial agents and chemotherapy v48(10) Oct 2004 pages 3645-3654; ‘Tincu’) in view of Henderson et al. (‘Fibronectin: a multidomain host adhesion targeted by bacterial fibronectin-binding proteins’ FEMS Microbiol Rev v35 2011 pages 147-200; ‘Henderson’) in view of Clapper et al. (US 2003/0181423; ‘Clapper’).
Stupp teach peptide amphiphiles (abstract and claim 1). Stupp teach that peptides are functionalized with pentafluorinated phenylalanine residues (Z) to promote interactions and that positioning the Z unit close to the N-terminus allows for strong interactions (section 0069). Stupp teach that the peptide amphiphile can comprise one or more pentafluorophenylalanine residues (section 0096). Stupp teach specific sequences comprising VVVAAAEEE where each of the first 3 amino acids are modified to Z (figure 1a and example 1). Stupp teach the inclusion of negatively charged peptide sequences improves solubility (section 0072) and teach that the residues can be E or D (section 0007). Stupp suggest that the peptides can be functionalized for further modification and specifically teach NH groups (section 0088) and teach a c-terminal modification that is NH2 (section 0077). Stupp teach peptides with TF-targeting sequences (section 0058). Stupp teach use as an antimicrobial agent (abstract) and specifically teach the inclusion of a bioactive agent (section 0063) which is displayed on the surface (sections 0079 and 0092). Stupp recognizes antibiotic resistance of bacteria (section 0004).
Tincu teach antimicrobial peptides (title) and recites specific sequences including KWCFRVCYRGICYRRCR (figure 1) where the tachyplesin peptide inhibits growth of gram-negative positive bacteria (first complete paragraph on page 3646). Tincu teach peptides composed of 16 amino acids (page 3647 2nd column).
Henderson teach that fibronectin is targeted by bacteria (title and abstract). Henderson teach that RGD peptides can block fibronectin-mediated bacterial internalization (page 175 first complete paragraph). Henderson recognize the RGDS sequence (page 182 first complete paragraph).
	Clapper teach peptides that attach to fibronectin that comprise KGRGD (section 0044 and 0084-0085).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Stupp because Stupp teach that peptides are functionalized with pentafluorinated phenylalanine residues (Z) to promote interactions and that positioning the Z unit close to the N-terminus allows for strong interactions (section 0069) and Stupp teach that the peptide amphiphile can comprise one or more pentafluorophenylalanine residues (section 0096). Since Stupp teach specific sequences comprising VVVAAAEEE where each of the first 3 amino acids are modified to Z (figure 1a and example 1) one would have been motivated to make peptides comprising ZZZAAAEEE based on the advantages of the Z residue taught by Stupp. Since Stupp teach the inclusion of negatively charged peptide sequences improves solubility (section 0072) and teach that the residues can be E or D (section 0007) one would have been motivated to make peptides with the EEE or DDD sequence. Since Stupp suggest that the peptides can be functionalized for further modification and specifically teach NH groups (section 0088) and teach a c-terminal modification that is NH2 (section 0077) one would have been motivated to C-terminally amidate the peptides. Since Stupp teach use as an antimicrobial agent (abstract) and specifically teach the inclusion of a bioactive agent (section 0063) which is displayed on the surface (sections 0079 and 0092) one would have been motivated to fuse the known antimicrobial sequence of Tincu to result in ZZZAAAEEE-KWCFRVCYRGICYRRCR. Since Stupp teach antibiotic resistance of bacteria (section 0004) one would have been further motivated to additionally fuse the known KGRGD sequence of Clapper. Stupp teach applications for antimicrobial peptides (section 0071 and claim 26) and  Henderson teach that RGD peptides can block fibronectin-mediated bacterial internalization (page 175 first complete paragraph). Henderson recognize the RGDS sequence (page 182 first complete paragraph). Thus, one would have been motivated to attach such sequence to the peptide resulting in ZZZAAAEEE-KWCFRVCYRGICYRRCR-RGDS. Further, Tincu teach peptides composed of 16 amino acids (page 3647 2nd column) and Clapper teach KGRGD thus suggesting ZZZAAAEEE-WCFRVCYRGICYRRCR-KGRGD. One would have had a reasonable expectation of success since Stupp teach specific sequences comprising VVVAAAEEE where each of the first 3 amino acids are modified to Z (figure 1a and example 1) so the methods of making and modifying peptides was known.
In relation to the peptide of claims 1, 3 and 14, as discussed above the prior art suggest ZZZAAAEEE-KWCFRVCYRGICYRRCR where ZZZ corresponds to the HB comprising 3 pentafluorinated residues, AAAEEE-KWCFRVCYRGICY corresponds to the CL comprising at least 2 Cys and RRCR corresponds to HP.
	In relation to claim 2, Stupp suggest that the peptides can be functionalized for further modification and specifically teach NH groups (section 0088) and teach a c-terminal modification that is NH2 (section 0077).  Further, Tincu teach tachyplesin as being C-terminally amidated (figure 1).
	In relation to claim 4, Tincu teach a sequence (tachyplesin) that comprises arg. Claim 4 uses the open-ended comprising language and thus has been interpreted as open to other components
In relation to claim 5, the prior art suggest ZZZAAAEEE-WCFRVCYRGICYRRCR-KGRGD where ZZZ corresponds to the HB comprising 3 pentafluorinated residues, AAAEEE-KWCFRVCYRGICY corresponds to the CL comprising at least 2 Cys and RRCR-KGRGD corresponds to HP.
In relation to claims 8-9, as discussed above the prior art suggest ZZZAAAEEE-KWCFRVCYRGICYRRCR-RGD where ZZZ corresponds to the HB comprising 3 pentafluorinated residues, AAAEEE-KWCFRVCYRGICY corresponds to the CL comprising at least 2 Cys and RRCR-RGD corresponds to HP.
In relation to claim 11, as discussed above the prior art suggest ZZZAAAEEE-KWCFRVCYRGICYRRCR-RGDS where ZZZ corresponds to the HB comprising 3 pentafluorinated residues, AAAEEE-KWCFRVCYRGICY corresponds to the CL comprising at least 2 Cys and RRCR-RGDS corresponds to HP which comprises instant SEQ ID NO: 36..
	In relation to claim 13, as discussed above the prior art suggest ZZZAAAEEE-KWCFRVCYRGICYRRCR where ZZZAAA corresponds to the HB comprising 3 pentafluorinated residues, EEE-KWCFRVC YRGICY corresponds to the CL comprising at least 2 Cys and YRGICYRRCR corresponds to HP.

Response to Arguments - 103
	The rejections above are new rejections. Applicants’ arguments will be considered to the extent that they apply to the instant rejections.
	Although applicants argue that Stupp alone does not teach a CL domain with 2 Cys, the instant rejection is a multiple reference 103 rejection and as such any single reference does not necessarily anticipate the claims. As discussed in detail above, Tincu teach antimicrobial peptides (title) and recites specific sequences including KWCFRVCYRGICYRRCR (figure 1) which comprises 2 cys.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658